Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on May 20, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-5, 7-9, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRESTON et al. (US 2007/0174646).
In reference to claim 3, PRESTON et al. discloses a tool device 10 comprising: a secondary module 28 that can be detached from a primary module 20, the primary module (figure 6) having a receptacle (see DIAGRAM I below of figures 6 & 8) and the secondary module (figure 8) having an insertion part  (see DIAGRAM I below of figures 6 & 8) that can be inserted in the receptacle along an insertion axis defining an insertion direction; wherein the insertion part can be rotated in the receptacle about the insertion axis in one rotation direction into a locked position and an enabled position; wherein the receptacle has a plurality of first projections 75b arranged consecutively in the insertion direction, and the insertion part has a plurality of second projections 75a arranged consecutively in the insertion direction, such that in the locked position (i.e. insertion part fully threaded within receptacle) a second projection 75a engages behind a first projection 75b in the insertion direction of the insertion axis and in an enabled position (i.e. partially threaded within the receptacle) to incrementally pass in the insertion direction of the insertion axis; and wherein on a side facing in the insertion direction, a first projection of the plurality of first projections has a first slope rising along the insertion axis (see DIAGRAM II below of figure 5).

    PNG
    media_image1.png
    316
    917
    media_image1.png
    Greyscale

DIAGRAM I
	Regarding claims 4, 5, 15 & 16, PRESTON et al. discloses slopes of the first projections in the receptacle increasing in steepness and radial height along the insertion axis away from an extension of the second module (in insertion direction) such that the first projections differ in radial steepness and radial height  (see DIAGRAM II below of figure 5).

    PNG
    media_image2.png
    273
    481
    media_image2.png
    Greyscale

DIAGRAM II
With respect to claims 7-9, 17 & 18, PRESTON et al. disclose the plurality of second projections on the insertion part of the second module having a slope rising along the insertion axis, the second projections also increasing in radial height and steepness along the insertion axis away from an opening of the second module (see DIAGRAM III below of figure 8).
    PNG
    media_image3.png
    679
    657
    media_image3.png
    Greyscale

DIAGRAM III
With respect to claim 21, PRESTON et al. discloses a tool device 10 comprising: a secondary module 28 that can be detached from a primary module 20, the primary module (figure 6) having a receptacle (see DIAGRAM I above of figures 6 & 8) and the secondary module (figure 8) having an insertion part  (see DIAGRAM I above of figures 6 & 8) that can be inserted in the receptacle along an insertion axis defining an insertion direction; wherein the insertion part can be rotated in the receptacle about the insertion axis in one rotation direction into a locked position and an enabled position; wherein the receptacle has a plurality of first projections 75b arranged consecutively in the insertion direction, and the insertion part has a plurality of second projections 75a arranged consecutively in the insertion direction, such that in the locked position (i.e. insertion part fully threaded within receptacle) a second projection 75a engages behind a first projection 75b in the insertion direction of the insertion axis and in an enabled position (i.e. partially threaded within the receptacle) to incrementally pass in the insertion direction of the insertion axis; and wherein on a side facing against the insertion direction, a second projection of the plurality of second projections has a second slope rising along the insertion axis (see DIAGRAM III above of figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PRESTON et al. (US 2007/0174646) in view of BUKOVITZ et al. (US 2008/0276429).
In reference to claim 2, 6, 19 and 20, PRESTON et al. disclose a receptacle having first projections  and an insertion part having second projections as claimed.  However, PRESTON et al. does not disclose the first projections arranged adjacent to one another radially, nor are the second projections disclosed adjacent to one another radially.  BUKOVITZ et al. teaches a first module 15 having a receptacle 16 with a plurality of first projections 17 arranged consecutively (figure 2) along an axis of the receptacle 16; a second module 2 having an insertion part 8 receivable within the receptacle, the second module 2 having a plurality of second projections 9 arranged consecutively (figure 2) along an axis of the insertion part 8; wherein the second module rotable to a locked position (figure 5) within the first module 15 when the insertion part  8 is rotated such that the first projections 17 are engaged with and behind the second projections 9; and wherein the first projections 17 are spaced 19 radially (figure 2) such that the first projection are arranged adjacent to one another, and the second projections 9 are spaced 18 radially (figure 1) such that the second projection 9 are arranged adjacent to one another.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the receptacle and insertion part of PRESTON et al. to include spaces separating the plurality of projections radially, since paragraph 37 of BUKOVITZ et al. suggests such a modification allows the insertion part to be quickly inserted or removed from within the receptacle.


Response to Arguments
Applicant’s arguments with respect to the amended limitations filed May 20, 2022 have been considered but are moot because the new grounds of rejection do not rely on the combination of prior art in the previous rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731   

June 17, 2022